Citation Nr: 0934125	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for skin 
cancer.  

2.  Entitlement to service connection for a skin cancer.  

3.  Entitlement to service connection for a disorder 
manifested by a diminished immune system.  

4.  Entitlement to service connection for a disorder of the 
kidneys, to include chronic renal failure with 
nephrosclerosis.  

5.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Veteran & M. T.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran service on active duty from November 1945 to July 
1946 and from July 1951 to October 1952.  His awards and 
decorations include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decisions of the 
Muskogee, Oklahoma, VA Regional Office (RO).  

In a February 2009 rating decision, service connection was 
granted for the disabilities ears and upper and lower 
extremities due to cold injury.  This represents a full grant 
of the benefits sought in regard to those issues.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in August 2008.  A transcript of the 
hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





The issues of service connection for a stomach disorder, a 
disorder of the immune system and a kidney disorder, to 
include chronic renal failure with nephrosclerosis, are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1996 decision, the Board denied service 
connection for skin cancer due to exposure to ionizing 
radiation.  That decision is final.

2.  Since the June 1996 Board decision additional evidence 
has been submitted that is relevant and probative of the 
issue in regard to service connection for skin cancer.  

3.  The Veteran was exposed to ionizing radiation during 
service.

4.  There is competent evidence tending to establish a 
relationship between the Veteran's skin cancer and service.  


CONCLUSIONS OF LAW

1.  The June 1996 Board decision, which denied service 
connection for skin cancer is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100.

2.  Skin cancer was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  With regard to the issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for skin cancer, the Veteran's 
claim is being reopened and granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The issue of service connection for the skin cancer was 
denied by the Board in June 1996.  At the time of the prior 
Board decision, the record included the service treatment 
records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and service 
connection for skin cancer was denied.  38 U.S.C.A. § 7104.  
The decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

In essence, at the time of the prior Board decision in June 
1996, the competent evidence did not establish that skin 
cancer was due to exposure to ionizing radiation during 
service.  In an August 2007 letter, it was noted that the 
Defense Threat Reduction Agency advised in a March 2007 
letter that the Veteran had participated in the occupation of 
Hiroshima and Nagasaki in April 1946 and combined external 
radiation dose estimates were provided.  In addition, medical 
opinions submitted tend to establish a relationship between 
the Veteran's skin cancer and service.  This evidence, if 
accepted as true, appears to raise a possibility that skin 
cancer is related to service. The Board finds that the 
Veteran has submitted new and material evidence.  Therefore, 
the claim for service connection for skin cancer is reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but also must determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As reflected in an August 2007 VA Memorandum, VA has conceded 
exposure to ionizing radiation during service in association 
with the Veteran's participation in the occupation of 
Hiroshima and Nagasaki in April 1946.  However, in order to 
obtain benefits based on presumptive service connection for 
radiation exposed veterans, a veteran must have contracted 
one of the diseases listed at 38 C.F.R. § 3.309(d).  

In regard to skin cancer, the Board notes that in addition to 
having had exposure has to ionizing radiation during service, 
skin cancer is listed as a radiogenic disease.  Having 
reviewed the record, the Board finds that the evidence is in 
relative equipoise, and thus, a finding of entitlement to 
service connection for skin cancer is supportable.  

In this case there are numerous opinions, both positive and 
negative.  For example, in an October 1993 VHA opinion, it 
was noted that while skin cancer had been attributed to 
ionizing radiation at high doses, usually at several hundred 
rads, and that basal cell carcinoma may have followed doses 
as low as 40 rad, the Veteran's dose was much lower, and 
thus, it was highly unlikely that his skin cancer could be 
attributed to exposure to ionizing radiation.  In addition, 
the December 2008 VA examiner attributed the Veteran's skin 
cancers to lifetime sun exposure combined with his genetic 
fair skin.  The Board notes that while the December 2008 
examination report notes that the Veteran's skin was clear 
under his clothing, except for his forearms and the "V" of 
his neck, a July 2002 VA record notes areas involved also 
included the shoulders and upper back.  In addition, in a 
March 2007 letter, the Chief Public Health and Environmental 
Hazards Officer stated that it was unlikely that skin cancers 
affecting the specific areas in this case were attributable 
to exposure to ionizing radiation during service.  

Against this background, a February 1993 VA examination 
report notes that exposure to ionizing radiation may have 
played some role in the development of the Veteran's skin 
cancer and a July 2002 VA examiner stated that there was 
strong possibility that the Veteran's radiation exposure led 
to the development of his skin cancer.  In addition, the 
December 2008 VA examination report notes severe actinic 
damage, and the September 2006 VA examination report notes 
that significant radiation exposure could be an added factor 
for the development of multiple skin cancer in areas of 
chronic actinic damage.  Further, in a February 2008 private 
report, the examiner noted that the Veteran had undergone a 
minimum of 18 procedures to excise basal and squamous cell 
carcinomas of the skin, and that it was well documented in 
medical literature that exposure to radiation, a noted 
carcinogen, caused genetic damage which could lead to skin 
cancer, and that studies showed that exposure to radiation 
from an atomic blast increased the risk for cancer by 50 
percent.  In another February 2008 private opinion, it was 
noted that medical evidence supported a finding that the 
Veteran's skin cancer was related to exposure to radiation.  

The Board notes that while the December 2008 VA examination 
report notes an onset of skin cancers about 18 years after 
separation, in a January 1994 statement, the Veteran reported 
having had his first skin cancer removed in 1954, and the 
Veteran presented sworn testimony to the effect that he had 
had skin lesions since he left Korea.  In addition, the July 
2002 opinion noting a strong possibility of a relationship 
between the Veteran's skin cancer and service, reflects a 
history of skin cancer since the 1950s.  The Board notes that 
an opinion cannot be rejected solely because it is based upon 
history supplied by the claimant.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  In addition, the Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

In light of the circumstances in this particular case, and 
while there is some doubt, having resolved all doubt in favor 
of the Veteran, the Board concludes that a finding of service 
connection for skin cancer is supportable.  The evidence is 
in favor of the claim.  


ORDER

The application to reopen the claim of entitlement to service 
connection for skin cancer is granted.  

Service connection for skin cancer is granted.  


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008)).  Expedited 
handling is requested.)

The Veteran asserts that he has a kidney disorder, a stomach 
disorder and a disorder of the immune system related to 
service, to include as a result of exposure to ionizing 
radiation.  Next, and as reflected in the December 2007 
rating decision, based on August 2007 VA Memorandum, VA has 
conceded exposure to ionizing radiation during service in 
association with the Veteran's participation in the 
occupation of Hiroshima and Nagasaki in April 1946.  

In February 2008, the Veteran' private doctor stated that 
radiation exposure during service may have increased the 
probability of renal insufficiency and other physiologic 
changes associated with renal and urologic disease processes.  
In addition, in another February 2008 private record, it was 
opined that the Veteran's kidney damage was a direct result 
form his exposure to radiation during service.  

The Board finds that the private opinions are not adequate in 
this case and there is insufficient evidence upon which to 
base a determination.  Thus, further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination in order to determine 
the nature and etiology of any stomach 
disorder, disorder of the immune system 
and a kidney disorder.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion in 
terms of whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any identified disorder of 
the immune system, stomach or kidneys is 
related to service, to include exposure to 
ionizing radiation during service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

2.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


